 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT is dated as of February 6, 2007
(the “Agreement”), by and among American Pacific Corporation, a Corporation (the
“Company”) and the guarantors listed on the signature pages hereof (the
“Guarantors” and, together with the Company, the “Issuers”), on the one hand,
and Wachovia Capital Markets, LLC (the “Initial Purchaser”), on the other hand.
          The Company, the Guarantors and the Initial Purchaser are parties to
the Purchase Agreement dated January 30, 2007 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchaser of $110,000,000
aggregate principal amount of the Company’s 9% Senior Notes due 2015 (the
“Notes”) guaranteed on a senior unsecured basis by the Guarantors (the
“Guarantees”). References herein to the “Securities” refer to the Notes and the
Guarantees collectively. In order to induce the Initial Purchaser to enter into
the Purchase Agreement, the Issuers have agreed to provide the registration
rights set forth in this Agreement for the benefit of the Initial Purchaser and
any subsequent holder or holders of the Securities. The execution and delivery
of this Agreement is a condition to the Initial Purchaser’s obligation to
purchase the Notes under the Purchase Agreement.
          In consideration of the foregoing, the parties hereto agree as
follows:
          1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:
          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed.
          “Closing Date” shall mean the Closing Date as defined in the Purchase
Agreement.
          “Company” shall have the meaning set forth in the preamble and shall
also include the Company’s successors.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii)
hereof.
          “Exchange Offer” shall mean the exchange offer by the Company and the
Guarantors of Exchange Securities for Registrable Securities pursuant to Section
2(a) hereof.
          “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.

 



--------------------------------------------------------------------------------



 



          “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.
          “Exchange Securities” shall mean senior notes issued by the Company
and the guarantees thereof by the Guarantors under the Indenture containing
terms identical in all material respects to the Securities (except that the
Exchange Securities will not be subject to restrictions on transfer or to any
increase in annual interest rate for failure to comply with this Agreement) and
to be offered to Holders of Securities in exchange for Securities pursuant to
the Exchange Offer.
          “Guarantors” shall have the meaning set forth in the preamble and
shall also include any Guarantor’s successors and each other party that
guarantees or is required to guarantee the Notes pursuant to the Indenture.
          “Holders” shall mean the Initial Purchaser, for so long as it owns any
Registrable Securities, and its successors, assigns and direct and indirect
transferees who become owners of Registrable Securities under the Indenture;
provided that for purposes of Sections 4 and 5 of this Agreement, the term
“Holders” shall include Participating Broker-Dealers.
          “Initial Purchaser” shall have the meaning set forth in the preamble.
          “Indenture” shall mean the Indenture relating to the Securities dated
as of February 6, 2007 among the Issuers and Wells Fargo Bank, National
Association, as trustee, and as the same may be amended from time to time in
accordance with the terms thereof.
          “Inspector” shall have the meaning set forth in Section 3(m).
          “Issuers” shall have the meaning set forth in the preamble.
          “Majority Holders” shall mean the Holders of a majority of the
aggregate principal amount of outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount.
          “Participating Broker-Dealers” shall have the meaning set forth in
Section 4(a) hereof.
          “Person” shall mean an individual, partnership, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

2



--------------------------------------------------------------------------------



 



          “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble.
          “Registrable Securities” shall mean the Securities; provided that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities has been declared effective under the
Securities Act and such Securities have been exchanged or disposed of pursuant
to such Registration Statement, (ii) when such Securities are eligible to be
sold pursuant to Rule 144(k) (or any similar provision then in force, but not
Rule 144A) under the Securities Act or (iii) when such Securities cease to be
outstanding.
          “Registration Default” shall have the meaning set forth in Section
2(d) hereof.
          “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Issuers with this Agreement, including,
without limitation, (i) all SEC, stock exchange or National Association of
Securities Dealers, Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel, (vii) the fees and disbursements of counsel for the Issuers and, in
the case of a Shelf Registration Statement, the fees and disbursements of one
counsel for the Holders (which counsel shall be selected by the Majority Holders
and which counsel may also be counsel for the Initial Purchaser) and (viii) the
fees and disbursements of the independent public accountants of the Issuers,
including the expenses of any special audits or “comfort” letters required by or
incident to the performance of and compliance with this Agreement, but excluding
fees and expenses of counsel to the Underwriters (other than fees and expenses
set forth in clause (ii) above) or the Holders and underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder.
          “Registration Statement” shall mean any registration statement of the
Issuers that covers any of the Exchange Securities or Registrable Securities
pursuant to the provisions

3



--------------------------------------------------------------------------------



 




of this Agreement and all amendments and supplements to any such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and any document incorporated
by reference therein.
          “SEC” shall mean the Securities and Exchange Commission.
          “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.
          “Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Issuers that covers all the Registrable Securities (but no
other securities unless approved by the Holders whose Registrable Securities are
to be covered by such Shelf Registration Statement) on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and any document incorporated by
reference therein.
          “Staff” shall mean the staff of the SEC.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.
          “Trustee” shall mean the trustee with respect to the Securities under
the Indenture.
          “Underwriter” shall have the meaning set forth in Section 3 hereof.
          “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.

4



--------------------------------------------------------------------------------



 




          2. Registration Under the Securities Act. (a) To the extent not
prohibited by any applicable law or applicable interpretations of the Staff, the
Issuers shall use their reasonable best efforts to (i) cause to be filed an
Exchange Offer Registration Statement covering an offer to the Holders to
exchange all the Registrable Securities for Exchange Securities, (ii) cause the
Exchange Offer Registration Statement to be declared effective under the
Securities Act prior to 210 days after the Closing Date, and (iii) cause the
Exchange Offer to be consummated by the 240th day after the Closing Date.
          The Issuers shall commence the Exchange Offer by mailing the related
Prospectus, appropriate letters of transmittal and other accompanying documents
to each Holder stating, in addition to such other disclosures as are required by
applicable law,
(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;
(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);
(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement;
(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to surrender such Registrable Security,
together with the appropriate letters of transmittal, to the institution and at
the address (located in the Borough of Manhattan, The City of New York) and in
the manner specified in the notice, prior to the close of business on the last
Exchange Date; and
(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by sending to the institution
and at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged.
          As a condition to participating in the Exchange Offer, a Holder will
be required to represent to the Issuers that (i) any Exchange Securities to be
received by it will be acquired in the ordinary course of its business, (ii) at
the time of the commencement of the Exchange Offer it has no arrangement or
understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under Securities Act) of the Company or any Guarantor and
(iv) if such Holder is a broker-dealer that will receive Exchange Securities for
its own account in exchange for

5



--------------------------------------------------------------------------------



 




Registrable Securities that were acquired as a result of market-making or other
trading activities, then such Holder will deliver a Prospectus in connection
with any resale of such Exchange Securities.
          As soon as practicable after the last Exchange Date, the Issuers
shall:
(i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and
(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuers and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.
          The Issuers shall use their reasonable best efforts to complete the
Exchange Offer as provided above and shall comply with the applicable
requirements of the Securities Act, the Exchange Act and other applicable laws
and regulations in connection with the Exchange Offer. The Exchange Offer shall
not be subject to any conditions, other than that the Exchange Offer does not
violate any applicable law or applicable interpretations of the Staff.
          (b) In the event that (i) the Issuers determine that the Exchange
Offer Registration provided for in Section 2(a) above is not available or may
not be completed as soon as practicable after the last Exchange Date because it
would violate any applicable law or applicable interpretations of the Staff,
(ii) the Exchange Offer is not for any other reason completed by the 240th day
following the Closing Date or (iii) any Holder notifies the Issuers on or prior
to the 20th Business Day following the consummation of the Exchange Offer that
(A) it is not permitted under law or SEC policy to participate in the Exchange
Offer, (B) it cannot publicly resell the Exchange Securities that it acquires in
the Exchange Offer without delivering a Prospectus, and the Prospectus contained
in the Exchange Offer Registration Statement is not appropriate or available for
resales by the Holder or (C) it is a broker-dealer and holds Registrable
Securities that it has not exchanged and that it acquired directly from the
Issuers or one of their affiliates, then in addition to or in lieu of conducting
the Exchange Offer, the Issuers shall be required to file a Shelf Registration
Statement with the SEC to cover resales of the Registrable Securities or the
Exchange Securities, as the case may be. In that case, the Issuers will use
their reasonable best efforts to (a) file the Shelf Registration Statement by
the 45th day after they become obligated to make the filing, (b) cause the Shelf
Registration Statement to become effective by the 60th day after they become
obligated to make the filing and (c) maintain the effectiveness of the Shelf
Registration Statement for two years or such lesser period after which all of
the Notes registered therein have been sold or can be resold without limitation
under the Securities Act (the “Shelf Effectiveness Period”). In the event that
the Issuers are required to file a Shelf Registration Statement solely as a
result of the matters referred to in clause (ii) of this paragraph, but the
Exchange Offer is subsequently

6



--------------------------------------------------------------------------------



 




completed, upon consummation of the Exchange Offer, the Issuers will no longer
be required to file, have declared effective or continue the effectiveness of
the Shelf Registration Statement pursuant to such clause (ii) (without prejudice
to its obligations under clause (i) or (iii) of this paragraph). In the event
that the Issuers are required to file a Shelf Registration Statement solely as a
result of the matters referred to in clause (iii) of this paragraph, the Issuers
shall use their reasonable best efforts to file and have declared effective by
the SEC both an Exchange Offer Registration Statement pursuant to Section 2(a)
with respect to all Registrable Securities and a Shelf Registration Statement
(which may be a combined Registration Statement with the Exchange Offer
Registration Statement) with respect to offers and sales of Registrable
Securities held by any such Holder that has notified the Issuers pursuant to
such clause (iii) after completion of the Exchange Offer.
          The Issuers agree to use their reasonable best efforts to keep the
Shelf Registration Statement continuously effective until the earliest of
(i) two years from the date the Shelf Registration Statement is declared
effective by the SEC, (ii) the expiration of the period referred to in Rule
144(k) under the Securities Act with respect to the Registrable Securities or
(iii) the last day of the Shelf Effectiveness Period. The Issuers further agree
to supplement or amend the Shelf Registration Statement and the related
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder for
shelf registration, or if reasonably requested by a Holder of Registrable
Securities with respect to information relating to such Holder, and to use their
reasonable best efforts to cause any such amendment to become effective and such
Shelf Registration Statement and Prospectus to become usable as soon as
practicable thereafter. The Company and the Guarantors agree to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.
          (c) The Issuers shall pay all Registration Expenses in connection with
the registration pursuant to Section 2(a) and Section 2(b) hereof. Each Holder
shall pay all underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.
          (d) An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC.
          In the event that (i) the Exchange Offer is not completed by the 240th
day following the Closing Date, (ii) the Shelf Registration Statement, if
required hereby, is not filed by the date specified in Section 2(b) hereof,
(iii) the Exchange Offer Registration Statement is not declared effective by the
210th day following the Closing Date, (iv) the Shelf Registration Statement, if
required hereby, is not declared effective by the date specified in Section 2(b)
hereof, or (v) the Exchange Offer Registration Statement or the Shelf
Registration Statement is declared effective, but thereafter, except as
specifically set forth herein, ceases to be

7



--------------------------------------------------------------------------------



 




effective or usable in connection with the Exchange Offer or resales of any
Registrable Securities registered under the Shelf Registration Statement (each
such event referred to in clauses (i) through (v) a “Registration Default”), the
interest rate on the Registrable Securities will be increased by 0.25% per annum
for the first 90-day period immediately following one or more Registration
Defaults and (ii) an additional 0.25% per annum with respect to each subsequent
90-day period, up to a maximum of 1.00% per annum of additional interest, until
all Registration Defaults are cured, at which time the interest rate on the
Registrable Securities will revert to the original interest rate on the Notes. A
Registration Default referred to in Section 2(b)(v) shall be deemed not to have
occurred and be continuing in relation to the Exchange Offer Registration
Statement or the related prospectus if (i) such Registration Default has
occurred solely as a result of (x) the filing of a post effective amendment to
the Exchange Offer Registration Statement to incorporate annual audited
financial information with respect to the Issuers where such post effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) other material events with respect
to the Issuers that would need to be described in such Exchange Offer
Registration Statement or the related prospectus and (ii) in the case of clause
(y), the Issuers are proceeding promptly and in good faith to amend or
supplement the Exchange Offer Registration Statement and related prospectuses to
describe such events; provided, however, if such Registration Default occurs for
more than 30 days, the interest rate on the Notes shall be increased in
accordance with the preceding sentence and shall be payable in accordance with
the above from the day such Registration Default actually occurs (without giving
effect to the text preceding this proviso) until such Registration Default is
actually cured.
          (e) Without limiting the remedies available to the Initial Purchaser
and the Holders, the Issuers acknowledge that any failure by the Issuers to
comply with their obligations under Section 2(a) and Section 2(b) hereof may
result in irreparable injury to the Initial Purchaser or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchaser or any Holder may obtain such relief as may be required to
specifically enforce the Issuers’ obligations under Section 2(a) and Section
2(b) hereof.
          3. Registration Procedures. In connection with their obligations
pursuant to Section 2(a) and Section 2(b) hereof, the Issuers shall as
expeditiously as reasonably possible:
          (a) prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
the Issuers, (y) shall, in the case of a Shelf Registration, be available for
the sale of the Registrable Securities by the selling Holders thereof and
(z) shall comply as to form in all material respects with the requirements of
the applicable form and include all financial statements required by the SEC to
be filed therewith; and use their reasonable best efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

8



--------------------------------------------------------------------------------



 



          (b) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and keep each Prospectus current during the period
described in Section 4(3) of and Rule 174 under the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;
          (c) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchaser, to counsel for
such Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, one copy of each Prospectus, including each
preliminary Prospectus, and any amendment or supplement thereto (plus such other
copies as such Person may reasonably request in writing), in order to facilitate
the sale or other disposition of the Registrable Securities thereunder; and the
Issuers consent to the use of such Prospectus and any amendment or supplement
thereto in accordance with applicable law by each of the selling Holders of
Registrable Securities and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus or any amendment or supplement thereto in accordance with
applicable law;
          (d) use their reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC; cooperate
with the Holders in connection with any filings required to be made with the
National Association of Securities Dealers, Inc.; and do any and all other acts
and things that may be necessary or advisable to enable such Holder to complete
the disposition in each such jurisdiction of the Registrable Securities owned by
such Holder; provided that the Issuers shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not so
subject;
          (e) in the case of a Shelf Registration, notify each Holder of
Registrable Securities, one counsel for such Holders (which shall be selected by
the Majority Holders and notice thereof provided to the Issuers) and counsel for
the Initial Purchaser promptly and, if requested by any such Holder or counsel,
confirm such advice in writing (i) when a Registration Statement has become
effective and when any post-effective amendment thereto has been filed and
becomes effective, (ii) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement and
Prospectus or for additional information after the Registration Statement has
become effective, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a

9



--------------------------------------------------------------------------------



 



Registration Statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a Shelf Registration Statement and the
closing of any sale of Registrable Securities covered thereby, the
representations and warranties of any Issuer contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if any Issuer receives any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation of any proceeding for such purpose,
(v) of the happening of any event during the period a Shelf Registration
Statement is effective that makes any statement made in such Shelf Registration
Statement or the related Prospectus untrue in any material respect or that
requires the making of any changes in such Registration Statement or Prospectus
in order to make the statements therein not misleading and (vi) of any
determination by any Issuer that a post-effective amendment to a Registration
Statement would be appropriate;
          (f) use their reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide prompt notice to each Holder of the withdrawal of
any such order;
          (g) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, one conformed copy of each Shelf
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested);
          (h) in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends and enable such Registrable Securities to be
issued in such denominations and registered in such names (consistent with the
provisions of the Indenture) as the selling Holders may reasonably request at
least one Business Day prior to the closing of any sale of Registrable
Securities;
          (i) in the case of a Shelf Registration, upon the occurrence of any
event contemplated by Section 3(e)(v) hereof, use their reasonable best efforts
to prepare and file with the SEC a supplement or post-effective amendment to
such Shelf Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to purchasers of the Registrable Securities, such
Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and the Issuers
shall notify the Holders of Registrable Securities to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
such Holders hereby agree to suspend use of the Prospectus until the Issuers
have amended or supplemented the Prospectus to correct such misstatement or
omission;

10



--------------------------------------------------------------------------------



 



          (j) a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any amendment to a Registration Statement or
amendment or supplement to a Prospectus, provide copies of such document to the
Initial Purchaser and its counsel (and, in the case of a Shelf Registration
Statement, to the Holders of Registrable Securities and their counsel) and make
available for discussion of such document such representatives of the Issuers as
shall be reasonably requested by the Initial Purchaser or its counsel (and, in
the case of a Shelf Registration Statement, the Holders of Registrable
Securities or their counsel); and the Issuers shall not, at any time after the
initial filing of a Registration Statement, file any Prospectus or free-writing
prospectus (as defined in Rule 405 under the Securities Act), any amendment of
or supplement to a Registration Statement or a Prospectus, of which the Initial
Purchaser and its counsel (and, in the case of a Shelf Registration Statement,
the Holders of Registrable Securities and their counsel) shall not have
previously been advised and furnished a copy or to which the Initial Purchaser
or its counsel (and, in the case of a Shelf Registration Statement, the Holders
or their counsel) shall have reasonably objected;
          (k) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;
          (l) cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;
          (m) in the case of a Shelf Registration, make available (upon written
request to the Issuers) for inspection by a representative of the Holders of the
Registrable Securities (an “Inspector”), any Underwriter participating in any
disposition pursuant to such Shelf Registration Statement, and one firm of
attorneys and one firm of accountants designated by the Holders, at reasonable
times and in a reasonable manner, all pertinent financial and other records,
documents and properties of the Issuers, and cause the respective officers,
directors and employees of the Issuers to supply all information reasonably
requested in writing by any such Inspector, Underwriter, attorney or accountant
in connection with a Shelf Registration Statement; provided that if any such
information is identified by the Issuers as being confidential or proprietary,
each Person receiving such information shall take such actions as are reasonably
necessary to protect the confidentiality of such information to the extent such
action is otherwise not inconsistent with, an impairment of or in derogation of
the rights and interests of any Inspector, Holder or Underwriter) and, prior to
the receipt of any such information, shall sign any customary confidentiality
agreements reasonably requested by the Issuers and shall not use such
information for any purpose other than in connection with its evaluation of the
Shelf Registration Statement;

11



--------------------------------------------------------------------------------



 



          (n) if reasonably requested by any Holder of Registrable Securities
covered by a Registration Statement, promptly incorporate in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as the Company has received notification of the matters to be
incorporated in such filing; and
          (o) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to the extent possible, make
such representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Company and its
subsidiaries, the Registration Statement, Prospectus and documents incorporated
by reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (ii) obtain
opinions of counsel to the Issuers (which counsel and opinions, in form, scope
and substance, shall be reasonably satisfactory to the Holders and such
Underwriters and their respective counsel) addressed to each selling Holder and
Underwriter of Registrable Securities, covering the matters customarily covered
in opinions requested in underwritten offerings, (iii) obtain “comfort” letters
from the independent certified public accountants of the Issuers (and, if
necessary, any other certified public accountant of any subsidiary of the
Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each selling Holder
and Underwriter of Registrable Securities, such letters to be in customary form
and covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings and (iv) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Issuers made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in an underwriting agreement.
          In the case of a Shelf Registration Statement, the Company may require
each Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Issuers may from time to time reasonably request
in writing. The Issuers may exclude from such Shelf Registration Statement the
Registrable Securities of any Holder that fails to furnish such information
within a reasonable time after receiving such a request.
          In the case of a Shelf Registration Statement, each Holder of
Registrable Securities agrees that, upon receipt of any notice (a “Blackout
Notice”) from the Issuers of (i) the

12



--------------------------------------------------------------------------------



 




happening of any event of the kind described in Section 3(e)(iii), 3(e)(v) or
3(e)(vi) hereof or (ii) the Issuers’ determination to suspend use of the
Prospectus to avoid premature public disclosure of a pending corporate
transaction, including pending acquisitions or divestitures of assets, mergers
and combinations and similar events, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(i) hereof (and, if applicable, the effectiveness of
the post-effective amendment described in Section 3(e)(vi) hereof) and, if so
directed by the Issuers, such Holder will deliver to the Issuers all copies in
its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities that is
current at the time of receipt of such notice. If the Issuers shall give any
such Blackout Notice, the Issuers shall, subject to Section 2(b) hereof, extend
the period during which the Registration Statement shall be maintained effective
pursuant to this Agreement by the number of days during the period from and
including the date of the giving of such Blackout Notice to and including the
date when the Holders shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions (the “Blackout Period”). The
Issuers may give any such notice only twice during any 365-day period and any
such suspensions shall not exceed 30 days for each suspension and there shall
not be more than two suspensions in effect during any 365-day period. The
interest rate on the Notes shall not be increased in accordance with Section
2(d) hereof during a Blackout Period.
          The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering.
          4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff
has taken the position that any broker-dealer that receives Exchange Securities
for its own account in the Exchange Offer in exchange for Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.
          The Issuers understand that it is the Staff’s position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act. The Issuers agree to

13



--------------------------------------------------------------------------------



 




include a statement to such effect in the plan of distribution section of the
Exchange Offer Registration Statement.
          (b) In light of the above, and notwithstanding the other provisions of
this Agreement, the Issuers agree to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement, as would otherwise be
contemplated by Section 3(i), for a period of up to 180 days after the last
Exchange Date (as such period may be extended pursuant to the penultimate
paragraph of Section 3 of this Agreement), if requested by the Initial Purchaser
or by one or more Participating Broker-Dealers, in order to expedite or
facilitate the disposition of any Exchange Securities by Participating
Broker-Dealers consistent with the positions of the Staff recited in Section
4(a) above. The Issuers further agree that Participating Broker-Dealers shall be
authorized to deliver such Prospectus during such period in connection with the
resales contemplated by this Section 4.
          (c) The Initial Purchaser shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.

14



--------------------------------------------------------------------------------



 




          5. Indemnification and Contribution. (a) The Issuers, jointly and
severally, agree to indemnify and hold harmless the Initial Purchaser and each
Holder, their respective affiliates, directors and officers and each Person, if
any, who controls the Initial Purchaser or any Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or any Prospectus or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and will reimburse, as incurred, the
Initial Purchaser and each Holder for any legal or other expenses reasonably
incurred by the Initial Purchaser or such Holder in connection with
investigating, defending against or appearing as a third-party witness in
connection with any such loss, claim, damage, liability or action, except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to the Initial Purchaser or any Holder furnished to the Company in writing
through Wachovia Capital Markets, LLC or any selling Holder expressly for use
therein. In connection with any Underwritten Offering permitted by Section 3,
the Issuers, jointly and severally, will also indemnify the Underwriters, if
any, selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement.
          (b) Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Guarantors, the Initial Purchaser and the other
selling Holders, their respective affiliates, the directors of the Issuers, each
officer of the Issuers who signed the Registration Statement and each Person, if
any, who controls the Company, the Guarantors, any Initial Purchaser and any
other selling Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the Company
in writing by such Holder expressly for use in any Registration Statement and
any Prospectus.
          (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such

15



--------------------------------------------------------------------------------



 




indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under this Section 5 except to the extent that it has
been materially prejudiced by such failure. If any such proceeding shall be
brought or asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
reasonable fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding, be liable for the fees and expenses of
more than one firm (in addition to one local counsel in each applicable
jurisdiction) for the Initial Purchasers and one firm (in addition to one local
counsel in each applicable jurisdiction) for all other Indemnified Persons and
that all such reasonable fees and expenses shall be reimbursed as they are
incurred. Any such separate firm (x) for the Initial Purchaser, its affiliates,
directors and officers and any control Persons of such Initial Purchaser shall
be designated in writing by Wachovia Capital Markets, LLC, (y) for any Holder,
its affiliates, directors and officers and any control Persons of such Holder
shall be designated in writing by the Majority Holders and (z) in all other
cases shall be designated in writing by the Company. The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance

16



--------------------------------------------------------------------------------



 




reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.
          (d) If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers from the offering of the Securities and the
Exchange Securities, on the one hand, and by the Holders from receiving
Securities or Exchange Securities registered under the Securities Act, on the
other hand, or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Issuers on the one hand and the Holders on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Issuers on the one hand and the Holders on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuers or by the Holders
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
          (e) The Issuers and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 5 were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
          (f) The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

17



--------------------------------------------------------------------------------



 



          (g) The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchaser or any Holder, their respective affiliates or
any Person controlling the Initial Purchaser or any Holder, or by or on behalf
of the Issuers, their respective affiliates or the officers or directors of or
any Person controlling the Issuers, (iii) acceptance of any of the Exchange
Securities and (iv) any sale of Registrable Securities pursuant to a Shelf
Registration Statement.
          6. General.
          (a) No Inconsistent Agreements. The Issuers represent, warrant and
agree that (i) the rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
any other outstanding securities issued or guaranteed by the Company or any
Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.
          (b) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Issuers have obtained the written consent of Holders
of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.
          (c) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial Purchaser,
the address set forth in the Purchase Agreement; (ii) if to the Issuers,
initially at the address of the Company set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when delivery confirmation is received, if telexed; when receipt is
acknowledged, if telecopied; and on the next Business Day if timely

18



--------------------------------------------------------------------------------



 




delivered to an air courier guaranteeing overnight delivery. Copies of all such
notices, demands or other communications shall be concurrently delivered by the
Person giving the same to the Trustee, at the address specified in the
Indenture.
          (d) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchaser (in its capacity as Initial Purchaser) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.
          (e) Purchases and Sales of Securities. The Issuers shall not, and
shall use their reasonable best efforts to cause their affiliates (as defined in
Rule 405 under the Securities Act) not to, purchase and then resell or otherwise
transfer any Registrable Securities.
          (f) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Issuers, on the one
hand, and the Initial Purchaser, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (h) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
          (i) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          (j) Miscellaneous. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this

19



--------------------------------------------------------------------------------



 




Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The Issuers and
the Initial Purchaser shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

            THE COMPANY

AMERICAN PACIFIC CORPORATION
      By:   /s/ John R. Gibson         Name:   John R. Gibson        Title:  
Chairman and Chief Executive Officer        THE GUARANTORS

AMERICAN PACIFIC CORPORATION (NEVADA)
      By:   /s/ John R. Gibson         Name:   John R. Gibson        Title:  
President        AMERICAN AZIDE CORPORATION
      By:   /s/ John R. Gibson         Name:   John R. Gibson        Title:  
President        AMPAC FARMS, INC.
      By:   /s/ John R. Gibson         Name:   John R. Gibson        Title:  
President        AMPAC- ISP CORP.
      By:   /s/ John R. Gibson         Name:   John R. Gibson        Title:  
President   

21



--------------------------------------------------------------------------------



 



         

            ENERGETIC ADDITIVES INC., LLC
      By:   /s/ Dana Kelley         Name:   Dana Kelley        Title:   Manager 
      AMPAC FINE CHEMICALS LLC
      By:   /s/ Aslam Malik         Name:   Aslam Malik        Title:  
President   

22



--------------------------------------------------------------------------------



 



         

          Confirmed and accepted as of the date first above written:    
 
        WACHOVIA CAPITAL MARKETS, LLC    
 
       
By
  /s/ Scott Joyce
 
Name: Scott Joyce
Title: Vice President    

23